DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 15, 2021 was received. Claims 11 and 14-16 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued February 23, 2021.

Claim Objections
The objections to claims 14-16 are withdrawn because the claim dependency was corrected.

Double Patenting
The double patenting rejections of claims 11 and 20 are withdrawn in view of the terminal disclaimer filed July 15, 2021. 

Reasons for Allowance
Claims 11-20 are allowed. The following is an examiner’s statement of reasons for allowance: Independent Claims 11 and 20 are drawn to a mobile spraying robot which has a base portion with wheels that holds a support system having a first vertical support extending from the base and a second vertical support which can slide telescopically from the first vertical support, where the second sliding vertical support defines a track along which a spray tip can translate, where the robot is designed to spray vertical swaths on a vertical surface by sliding the telescopic second vertical support vertically and 
The closest prior art, Hoppel (US 2013/0122186), Bustgens (US 2005/0100680), Pettersson et al. (US 2014/0242285), Patton et al. (US 2004/0141784), Wise (US 3,847,112), and Lipinski et al. (US 2016/0121486) all teach similar robotic or automatic painting or coating devices with wheels and spray systems, but none teach or suggest using two vertical supports, one of which slidable telescopically within the other, where the slidable support includes a track along which the sprayer moves and where both that support and the spray move during application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/15/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717